Citation Nr: 0328182	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  00-06 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a low back disorder as 
secondary to service-connected residuals of a fracture of the 
left ankle.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1959 to June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board issued a decision on this matter in March 2001, 
finding that there was new and material evidence to reopen 
the claim but denying service connection on the merits.  The 
veteran appealed that decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In an Order dated in April 
2003, the Court vacated the Board decision and remanded the 
matter for readjudication.  The Board emphasizes that the 
Order vacating and remanding the Board decision was not 
limited only to that portion of the decision that denied 
service connection for a low back disorder on the merits.  
Therefore, the issue on appeal remains as phrased above.  By 
letter dated in August 2003, the Board advised the veteran, 
through his representative, that he had additional time in 
which to supplement the evidence and argument before the 
Board.  The September 2003 response has been associated with 
the claims folder.  

The Board notes that, following the March 2001 Board 
decision, the veteran pursued several additional claims 
before the RO.  The RO denied those claims in a July 2002 
rating decision.  It received a notice of disagreement in 
October 2002.  Review of VA records indicates that the RO has 
already undertaken action on this matter.  The Board 
therefore refers the matter to the RO to ensure that all 
required steps to process the veteran's notice of 
disagreement have been completed.  


REMAND

Correspondence from the veteran's representative received in 
September 2003 indicates that the veteran wishes to testify 
at a Board hearing via videoconference at the St. Louis RO.  
A remand is required to accommodate the veteran's request.  

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the veteran to 
be scheduled for a Board videoconference 
hearing.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


